


110 HRES 1076 IH: Calling upon the courts to uphold the

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1076
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. McKeon (for
			 himself, Mr. Boehner,
			 Mr. Blunt,
			 Mr. Ehlers,
			 Mr. Price of Georgia,
			 Mr. Hoekstra,
			 Mr. Kline of Minnesota,
			 Mr. Boustany,
			 Mr. Wilson of South Carolina,
			 Mr. David Davis of Tennessee,
			 Mr. Marchant,
			 Ms. Foxx, Mr. Feeney, Mr.
			 Hensarling, Mr. Poe,
			 Mr. Sam Johnson of Texas,
			 Mrs. Musgrave,
			 Mr. Broun of Georgia,
			 Mr. Pitts,
			 Mr. Hayes,
			 Mr. Akin, Mr. Brady of Texas, Mr. Daniel E. Lungren of California,
			 Mr. Wamp, Mr. Campbell of California,
			 Mr. Jordan of Ohio,
			 Mr. McCarthy of California,
			 Mr. Franks of Arizona,
			 Mr. McCotter,
			 Mr. Forbes,
			 Mr. Bartlett of Maryland,
			 Mr. Royce,
			 Mr. Calvert,
			 Mr. McHenry,
			 Mrs. Bono Mack,
			 Mr. Hunter,
			 Mr. Sessions,
			 Mr. Herger, and
			 Mr. Gary G. Miller of California)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Calling upon the courts to uphold the
		  fundamental and constitutional right of parents to direct the upbringing and
		  education of their children.
	
	
		Whereas the modern homeschool movement in the United
			 States demonstrates that homeschooled children are a vital component of the
			 American education system;
		Whereas homeschool graduates act responsibly as parents
			 and as students in colleges and universities, are valuable in the workplace,
			 and are productive citizens in society at large;
		Whereas many studies confirm that children who are
			 educated at home score considerably above the national average on
			 nationally-normed achievement tests, and above the average on both the SAT and
			 ACT college entrance exams;
		Whereas homeschooled children, such as 2007 Heisman Trophy
			 winner Tim Tebow, are receiving national recognition for their victories in
			 national competitions, national spelling bees and geography bees, and are being
			 highly sought after in nationally-recognized colleges and universities;
		Whereas homeschooling families contribute significantly to
			 the cultural diversity important to a healthy society;
		Whereas notable individuals such as Benjamin Franklin,
			 John Quincy Adams, Patrick Henry, Ansel Adams, Charles Dickens, and General
			 Douglas MacArthur all received a high-quality education at home;
		Whereas over 2,100,000 children are being homeschooled
			 nationwide;
		Whereas the United States Supreme Court has ruled that
			 parents have a fundamental and constitutional right to direct the upbringing
			 and education of their children (Pierce v. Society of Sisters, 268 U.S. 510
			 (1925), Meyer v. Nebraska, 262 U.S.390 (1923), and Wisconsin v. Yoder, 406 U.S.
			 205 (1972));
		Whereas on February 28, 2008, the Court of Appeal for the
			 Second Appellate District in Los Angeles, California, issued an opinion in the
			 case of In re Rachel L., that homeschool parents who did not hold a teaching
			 credential could not legally homeschool their children;
		Whereas the initial California Second Appellate District
			 Court of Appeal decision would have had an adverse impact on approximately
			 166,000 children in California who are receiving a quality education at home;
			 and
		Whereas on March 25, 2008, the Court of Appeal for the
			 Second Appellate District in Los Angeles, California, granted a motion for
			 rehearing in the In re Rachel L. case—the decision that required parents to
			 hold a teaching license in order to legally homeschool their children; Now,
			 therefore, be it
		
	
		That the House of Representatives hereby
			 commends the Court of Appeal for the Second Appellate District in Los Angeles,
			 California, for allowing a rehearing in this matter and calls upon the court to
			 uphold the United States Supreme Court’s opinion that parents have a
			 fundamental and constitutional right to direct the upbringing and education of
			 their children.
		
